DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendments/Claims
Applicant’s response filed on 11/3/2021 has been considered. Rejections and/or objections not reiterated from the previous office action mailed 8/3/2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. 
Claims 1-6 are pending. Claims 2-5 are withdrawn. Claims 1 and 6 have been amended. Claims 1 and 6 are the subject of the present Official action. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Statement on Claim Interpretation
Claim 1 describes a subpopulation of NSP cells derived from glioblastoma cell lines. The specification indicates that flow cytometry was used to isolate the claimed NSP cells from commercially available U87MG (HTB-14; Human Glioblastoma Multiforme from ATCC) cell lines. Thus, the NSP cells identified in claim 1 as well as the characteristics (a-f) represent an inherent sub-population which is present in all U87MG cell lines. This is further supported by the instant specification where “the glioblastoma cell line U87MG contained a sub-population (0.1%) of Hoeschst-effluxing cells. The sub-population (NSP) ….” (Instant Specification, Example 1). Thus, the NSP characteristics (a-f) listed in claim 1 are interpreted as being inherent to the glioblastoma cell line U87MG cell line, since by definition they contain 0.1% NSP cells. Therefore, if the prior art teaches the identical cell population, the properties 50 values referenced in claim 1 step (c) are interpreted as referring to TMZ half maximal inhibitory concentration. 

Claim Rejections - 35 USC § 112a, Written Description – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for introducing new matter. This rejection is newly applied to address applicants claim amendments filed on 11/3/2021.  
Claims 1 and 6 describe NSP cells derived from U87MG cell lines which are PTEN negative, MGMT positive and have a p53 mutation of P72R (rs1042522).
The NSP cell population described in amended claims 1 and 6 refers to a distinct genus of NSP cells which are PTEN negative, MGMT positive and has a p53 mutation of P72R (rs1042522). These characteristics read on a distinct set of genetic characteristics which are not supported by the originally filed specification. 
For each claim drawn to a genus, the written description requirement may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to 
The instant specification provides no examples to support amending claims 1 and 6 to specify that the claimed NSP cells are PTEN negative, MGMT positive and have a p53 mutation of P72R (rs1042522). Applicant points to Fig 3A of the originally filed specification for support. However, the examiner is unable to find any evidence for NSP cells which are MGMT positive or have a p53 mutation of P72R (rs1042522) from the mRNA abundance data supplied in Fig 3A. Furthermore, it appears Fig 3A shows a lower relative mRNA abundance of PTEN in NSP cells when compared to parental and U87MG cell lines rather than a complete absence of PTEN (PTEN negative). Furthermore, applicant’s reference to Table 4 of the Office Action Response dated 12/29/2020 is not found persuasive since this does not constitute applicants originally filed specification, see MPEP 2163. If applicant disagrees, applicant is invited to point where support for NSP cells with “PTEN negative, MGMT positive and p53 mutation of P72R (rs1042522)” across the full breadth of the claimed genus is located in the specification by page and line number. 
Furthermore, the prior art does not support the breadth of applicants claim to NSP cells with the claimed genetic composition. The examiner is unable to locate a reference which describes NSP cells that are expressly PTEN negative, MGMT positive and have a p53 mutation of P72R (rs1042522).
Thus, the specification does not support applicant’s claim amendments which specify that the TMZ resistant NSP cells derived from U87MG cell lines are PTEN negative, MGMT positive and have a p53 mutation of P72R (rs1042522).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kessel et al. "Progressing 3D Spheroid Analysis into a HTS Drug Discovery Method." MOLECULAR BIOLOGY OF THE CELL. Vol. 24. 8120: AMER SOC CELL BIOLOGY, 2013 (hereinafter Kessel, reference of record). This rejection is repeated for the same reasons of record as set forth in the Official action mailed on 8/3/2021. A response to applicant’s traversal follows the reiterated rejection below.
Kessel describes the isolation of tumorspheres from U87MG cells (human glioblastoma cell line, ATCC HTB-14) using an automated image cytometer (Kessel, intro and methods). Kessel then tested TMZ resistance in Fig 6 on both 2D and 3D cultures. Kessel found that TMZ treatment decreased adherent cell growth but observed no significant decrease in tumorsphere size or cell death (Kessel, Effect of drugs on 2D and 3D culture viability). Thus Kessel identified a TMZ resistant subpopulation of tumorspheres from U87MG cell lines. If the prior art teaches an identical cell population, the properties applicant discloses and/or claims (i.e. characteristics a-f) are necessarily present, see MEPE 2112.01, part II. The tumorspheres isolated by Kessel thus anticipate the claimed TMZ resistant NSP cells since the starting glioblastoma cell line (U87MG; ATCC HTB-14) and flow cytometric based separation techniques are identical. 
Response to Traversal
Applicant traverses the instant rejection by pointing to newly amended claim 1, wherein applicant has specified that the NSPs are PTEN negative, MGMT positive and have p53 mutations of P72P. Applicant argues that Kessel is different from claim 1 since Kessel does not isolate TMZ resistant NSPs, rather cultures U87MG cell lines on different plates and is focused on developing high-throughput methods to measure the TMZ dose response in NSP cells. Applicant refers to Table 3 to show how the present invention and parent U87MG cell lines differ in characteristics. 
These arguments have been fully considered, but are not found persuasive. If the prior art teaches an identical cell population, the properties applicant discloses and/or claims (i.e. characteristics a-f) are necessarily present, see MEPE 2112.01, part II. Thus, the tumorspheres isolated by Kessel are structurally/functionally identical to the claimed TMZ resistant NSP cells since the starting glioblastoma cell line (U87MG; ATCC HTB-14) and flow cytometric based separation techniques are the same.
Applicant further argues that Fig 6 of Kessel does not indicate TMZ resistance since the reported deviation in values of IC50 differ by less than 15%. Applicant argues that Kessel temporarily induces spheroidal cell morphology and is therefore condition dependent, meaning that the cells will revert to the original morphology if grown in flat well plates, which is contrary to the nature of the present invention.
This argument has been fully considered, but is not found persuasive. Kessel expressly identified a TMZ resistant subpopulation of tumorspheres from U87MG cell lines. Although Kessel investigated the effects of different plating techniques on sphere size and confluence, the tumorspheres isolated by Kessel appear to be structurally/functionally identical to the claimed TMZ resistant NSP cells since the starting glioblastoma cell line (U87MG; ATCC HTB-14) and flow cytometric based separation techniques are the same. Furthermore, it is unclear why the tumorspheres would be transient in nature as argued by Applicant since Kessel showed a high degree of confluence over a 21 day period as shown in Fig 1. 
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mihaliak et al. "Clinically relevant doses of chemotherapy agents reversibly block formation of glioblastoma neurospheres" Cancer letters 296.2 (2010): 168-177 (herein after Mihaliak, reference of record). This rejection is repeated for the same reasons of record as set forth in the Official action mailed on 10/29/2020. A response to applicant’s traversal follows the reiterated rejection below.
Mihaliak discloses an in vitro recovery model using neurosphere cultures to analyze the efficacy of chemotherapy treatments and tested to what extent glioblastoma neurosphere-initiating cells are resistant to temozolomide treatment (discussion, pg 174, column 2). Mihaliak experiments with human adherent glioblastoma cell line U373MG which were converted to NSP cultures (Mihaliak, pg 169, 2.1 cell culture). Mihaliak describes neurosphere cultures as being heterogeneous wherein only a small sub-population are capable of sphere formation and can be classified as neurosphere-initiating cells (Introduction, pg 168, column 2). Mihaliak investigates the effects of TMZ treatment on neurosphere formation and proliferation. Mihaliak tests TMZ treatment during NSP formation and on glioblastoma cell lines treated in culture with TMZ (Mihaliak, fig 4). These experiments inherently anticipate the limitations of claim 1, since at least some NSPs had formed and were in fact tested against TMZ. To emphasize this point, Mihaliak states (pg 174-175):
Surprisingly, although chemotherapy treatment resulted in drastic inhibition of initial sphere formation, some neurosphere cultures substantially increased the number of neurospheres during this recovery period. In addition, neurosphere cultures that recovered after treatment were dissociated, re-plated and found to form secondary spheres, Glioblastoma neurosphere cells previously treated with chemotherapy also maintained tumorigenicity. Collectively, these results demonstrate that some NICs treated with clinically relevant doses of chemotherapy avoided chemotoxicity and were capable of restoring the culture.

Mihaliak examines the concentration of TMZ required to inhibit neurosphere formation by 50% (sphere IC50) and compared it to the concentration of TMZ required to inhibit bulk cell proliferation by 50% (figure 2, pg 172). Mihaliak found that a naturally occurring sub-population of neurospheres exhibit resistance to TMZ treatment and substantially increased the number of neurosphere during a post-50 ranges and metabolites listed in claim 1 steps (a) through (e) and the instructional steps of claim 6 are inherent characteristics of the naturally occurring neurosphere cell population and are not construed as conferring structure to the claimed cells. Mihaliak’s use of an IC50 recovery assay to show NPS formation and TMZ resistance thus anticipates the inherent characteristics of claims 1 and 6, in the lack of evidence to the contrary. 

Response to Traversal
Applicant traverses the instant rejection by arguing that Mihaliak does not perform drug testing after the NSPs are reformed. Applicant further states that Mihaliak’s findings are contrary to the present invention, where NSPs have higher IC50 tolerances than those found by Mihaliak. Applicant further states that Mihaliak teaches the conversion of adherent U373MG cells into NSPs whereas the instant invention isolates a subpopulation using FACS within the parental U87MG cell line that exists in very low numbers of approximately 0.01% of the total population. 
These arguments have been fully considered, but are not found persuasive. Mihaliak tests TMZ treatment during NSP formation and on glioblastoma cell lines treated in culture with TMZ (Mihaliak, fig 4). These experiments inherently anticipate the limitations of claim 1, since at least some NSPs had formed and were in fact tested against TMZ, see Mihaliak pg 174-175. Thus, Mihaliak does perform testing on reformed NSP cells. Furthermore, Mihaliak examines the concentration of TMZ required to inhibit neurosphere formation by 50% (sphere IC50) and compared it to the concentration of TMZ required to inhibit bulk cell proliferation by 50% (figure 2, pg 172). Mihaliak found that an inherently occurring sub-population of neurospheres exhibit resistance to TMZ treatment and substantially increased the number of neurosphere during a post-treatment recovery period (discussion, pg 174, column 2). 

As stated previously in the claim interpretation section, characteristics (a-f) listed in claim 1 are interpreted as being inherent to the NSP cells for reasons elaborated in the claim interpretation section and are not construed as having any added structural or patentable difference. Furthermore, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure, see MPEP 2111.04. “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, if the prior art teaches the identical cell population, the properties applicant discloses and/or claims are necessarily present, see MEPE 2112.01, part II.
Applicant argues that Mihaliak shows the forced formation of NSPs from U373MG cells whereas the instant invention identified a sub-population and where not induced in serum-free media. Applicant further cites the alleged genetic differences between the freshly resected glioblastoma tumor tissues from Mihaliak to that of the instant invention in Table 4. 
This argument have been fully considered, but is not found persuasive. In particular, applicant’s efforts to draw a distinction between the NSP cells of the instant invention and Mihaliak on a genetic basis as outlined in Table 4 are not found persuasive since the instant specification does not support these claim amendments as described previously in the 112a new matter rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being obvious over Mihaliak (supra) as applied to claim 1 above in further view of Kahlert et al. "The effect of neurosphere culture conditions on the cellular metabolism of glioma cells." Folia Neuropathol 3.53 (2015): 219-25 (herein after Kahlert, reference of record) as evidenced by Li et al. "MiR-181b suppresses proliferation of and reduces chemoresistance to temozolomide in U87 glioma stem cells." Journal of biomedical research 24.6 (2010): 436-443 (hereinafter Li, reference of record). This rejection is repeated for the same reasons of record as set forth in the Official action mailed on 8/3/2021. A response to applicant’s traversal follows the reiterated rejection below.
A description of claim 1 can be found above. While Mihaliak teaches the TMZ resistant NSPs of claim 1 and 6, Mihaliak does not explicitly investigate the amino acid and metabolite consumption in NSP cells as described in claim 6. 
1H-NMR in extracts of cells chronically propagated under serum-free neurosphere growth conditions to identify several alterations in metabolite concentrations with proposed diagnostic utility as a response to changed growth stimuli (Kahlert, discussion, column 2, pg 221). 
It would have been prima facie obvious to one of ordinary skill in the art to conduct the metabolite profiling taught by Kahlert using the TMZ resistant NSPs taught by Mihaliak in order to better characterize the NSPs. Preforming a metabolite analysis, PCR and microarray analysis are merely three of several straightforward possibilities in which one skilled in the art would characterize naturally occurring TMZ resistant NSPs. This is further evidenced by Li, where real-time PCR is used to analyze gene expression in neurospheres isolated from U87 cells (Li, figure 2 and abstract). In particular, one of ordinary skill in the art would have recognized in light of the disclosure by Kahlert that metabolite profiling would be useful in understanding the proliferation of NSPs. Although Kahlert uses 1H-NMR for metabolite profiling, this can be seen as a supplementary technique to liquid chromatography. Furthermore, real-time PCR and micro-array analysis are standard characterization techniques that would complement the analysis of both Mihaliak and Kahlert and would have been obvious to one skilled in the art. Furthermore, it is emphasized that the metabolite analysis and instructions listed in claim 6 (a) through (f) identify inherent characteristics of the NSP sub-population and do not amount to a functional relationship between the printed matter and associated product. See MPEP 2111.05. Since all compounds and methods are taught in the collection of cited art, one of ordinary skill would have had a reasonable expectation of success as well. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made.


Response to Traversal
Applicant traverses the instant rejection by arguing that it would not be possible for an ordinary person to combine the teachings of Mihaliak, Kahlert and Li due to the varying nature of the NSPs addressed in each study. Applicant reference earlier arguments against Mihaliak’s findings being contrary and to the instantly claimed invention, wherein IC50 values of TMZ are higher for NSP cells indicating TMZ resistance. 
Applicant is invited to review previous arguments regarding the disclosure of Mihaliak. 
Furthermore, applicant states that the instant invention measures metabolite concentrations using the same culture conditions for both adherent cells and NSP cells, which is different to that of Kahlert. Applicant argues that Kahlert only assessed metabolic content of water soluble extracts while the present invention as measured both extracellular and intracellular levels of these metabolites. Thus, the present invention is argued to use more sensitive LC-HRMS to measure metabolites. Applicant states that LC-HRMS is a more sensitive method to measure metabolites when compared to Kahlert who only measures metabolic content of the water soluble extracts. Applicant argues that the instant invention deals with mRNA and not miRNA which is taught by Li. Applicant points to the importance of characterizing sub-populations for growth and gene expression analysis and nutrient consumption for understanding the differential dose response curves, potency and efficacy parameters which could ultimately help in better therapeutic response and drug regiments. Applicant provides a detailed description from the specification for the features described in claim 6 in Table 5. 
These arguments have been fully considered, but are not found persuasive. Kahlert discloses the metabolic composition and profiling of U87MG cells and investigates the modulation of a number of intracellular metabolites during the switch to neurosphere growth (Abstract). Although Kahlert uses 1H-NMR for metabolite profiling, this can be seen as a supplementary technique to liquid chromatography. Furthermore, real-time PCR and micro-array analysis are standard characterization techniques that would 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633
	


/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633